Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The claims set forth the process in a narrative format setting forth the effects of the process and not to definitive steps or manipulations necessary to perform the process.  

The term “rapidly” and “rapid” in claim 1 and 15 is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what rate of cooling is necessary to meet the claim limitations as set forth and what constitutes rapid cooling.

The term “high temperature”  throughout the claims is a relative term which renders the claim indefinite. The term “high temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the scope of the claims is as the term high temperature is a relative term and no guidance is provided in setting forth the temperature range envisioned by applicant.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “organification” in claim 1 has unclear meaning in terms of the process as set forth, while the accepted meaning is drawn to a bodily process concerning the thyroid.  The term organification does not have any clear meaning in the art of creating quantum dots. The term is indefinite because the specification does not clearly redefine the term.

Claims 12 and 14 are rejected as being indefinite as the claim sets forth that the carrier comprises “one of at least two of” a list of products.  It is unclear how many of the components need to be selected to meet the claim limitations as set forth.


Claim 15 recites the limitation "rapidly solidifying" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "while the atomization is carried out" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the corresponding precursor of the target product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the nano quantum dot material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong in their publication “Broadband near-infrared luminescence and tunable optical amplification around 1.55 micrometer and 1.33 micrometer of PbS quantum dots in glasses”.

Regarding Claim 1, 8 and 10:  Dong teaches a method for preparing nano-quantum dots, comprising a step of rapidly solidifying a high-temperature melt of a carrier dissolved with corresponding ions of a target product so as to obtain a carrier inlaid with nano quantum dots.  Dong teaches that a melt of a borosilicate glass is created having precursors of PbS in the form of ZnS and PbO.  The melt is quenched from 1400C and heat treated at 525-640C to obtain a glass inlaid with PbS quantum dots having a nanometric size  from 3.5 to 7.5 nm (See Experimental details; Figure 3).  The as-obtained product is a nano-quantum dot material and is an article of manufacture.

Regarding Claim 2:  The ions of the target product are obtained by thermally cracking or reacting the precursor components ZnS and PbO in the melt (See Experimental details).

Regarding Claim 4 and 11:  The target product is PbS, which is an inorganic binary compound (See Experimental details).

Regarding Claim 7 and 18:  The target product and carrier are mixed and heated at various temperatures between 525 and 1400C (particularly at 525 and 1400, meeting the claim limitations) in a manner such that the precursor is reacted or thermally cracked and dissolved in the glass as ions or atomic groups of the target product(See Experimental details).

Regarding Claim 12-14:  The carrier is an oxide glass formed from borosilicate glass, which may be dissolved in hydrofluoric acid. The glass may be in the form of a powder as is shown in Figure 3.

Regarding Claim 20:  The material may be in the form of a powder or a molded body having a thickness of 3 mm.  The claim is not drawn to molding a body and is thus a product-by-process limitation.  Product by process limitations are not examined on the basis of the process limitations, but on the implications of those processes.  A material having a thickness of 3mm may be molded by conventional means.  Thus Dong’s product meets the claim limitations as set forth.

Claim(s) 1-3, 7-8, 10, 17 and 20 is/are rejected under 35 U.S.C. 102 as being anticipated by Wang in their publication “Synthesis of fluorescent polymeric carbon nitride quantum dots in molten salts for security inks”.

Regarding Claim 1:  Wang teaches a method of creating nano-quantum dots, wherein a high temperature melt of a carrier (KCl and NaCl) dissolved with corresponding molecular groups (melamine) of a target product (CN quantum dots) is rapidly cooled to room temperature to create KCl/NaCl carrier containing nano-quantum dots of carbon nitride (See Experimental Section).  

Regarding Claim 2:  The melamine forms carbonitride by reacting or thermally cracking of the precursor to form said target product in the melt.

Regarding Claim 3:  Wang teaches providing the carrier and heating the carrier to form a high temperature solvent melt.  The carrier is provided with the corresponding precursor to the target product, melamine, wherein the precursor is reacted or thermally cracked to create the target product within said melt.  The molecules are a solute within the melt.  The melt is then solidified and carbon quantum dots are obtained.  The creation of the dots is by the same means as that which is set forth and would inherently be due to supersaturation of the material such that the target product was created.  The final product is carbon nitride quantum dots and salts in the form of a  block, which is ground and the salts are removed by washing the powder with HCl.  Nanosized quantum dots of carbon nitride are then obtained through centrifugation (dispersing means (See Experimental Section).   

Regarding Claim 7:  The melt is heated to a temperature of 670C.

Regarding Claim 8, 10 and 20: Wang teaches the creation of a powder articles containing quantum dots.  Wang also teaches the use of the quantum dots in articles of value (See Introduction and Experimental section).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim7 above, and further in view of Sterner in their publication “Phase relations in the system NaCl-KCl-H2O”.

Wang teaches a method of creating nano-quantum dots, wherein a high temperature melt of a carrier (KCl and NaCl) dissolved with corresponding molecular groups (melamine) of a target product (CN quantum dots) is rapidly cooled to room temperature to create KCl/NaCl carrier containing nano-quantum dots of carbon nitride (See Experimental Section).  

Wang teaches the melt is formed at 670C and does not teach temperatures within the claimed range.

However, Sterner teaches that melts of potassium and sodium chlorides may be provided in the range 660 to 800C.  Those of ordinary skill in the art would have found it obvious to provide various compositions of the salts and melting them at their melting temperature or above said melting temperature.  Those of ordinary skill in the art would have expected the same or similar results as the salts are provided as a molten carrier for the quantum dots and would provide the same effect.  The use of various temperature would provide for modulation of the reaction time.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in their publication “Broadband near-infrared luminescence and tunable optical amplification around 1.55 micrometer and 1.33 micrometer of PbS quantum dots in glasses”.

Dong teaches a method for preparing nano-quantum dots, comprising a step of rapidly solidifying a high-temperature melt of a carrier dissolved with corresponding ions of a target product so as to obtain a carrier inlaid with nano quantum dots.  Dong teaches that a melt of a borosilicate glass is created having precursors of PbS in the form of ZnS and PbO.  The melt is quenched from 1400C and heat treated at 525-640C to obtain a glass inlaid with PbS quantum dots having a nanometric size  from 3.5 to 7.5 nm (See Experimental details; Figure 3).  The as-obtained product is a nano-quantum dot material and is an article of manufacture.

Dong teaches that the material contains 1 to 1.5 mol% PbS and is silent as to modulation of the content.

However, Dong shows that adjusting the concentration of PbS in the glass causes shift in the emission spectra and final properties of the glass (See Figure 5).  Those of ordinary skill would have found it obvious to provide glass with lower concentrations of PbS in order to provide glass with different NIR emission properties.  As this is the case, providing glass with concentrations within the claimed range would have been obvious to those of ordinary skill in the art.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05).  Those of ordinary skill would expect the same effect of creating PbS doped glasses and would have had ample motivation to provide such a glass in order to modulate emission properties. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734